184 F.2d 152
COUNTY BANK, GREENWOOD, S.C.,v.FIRST NATIONAL BANK of ATLANTA.
No. 6099.
United States Court of Appeals Fourth Circuit.
Argued June 21, 1950.Decided August 3, 1950.

C. A. Mays and W. D. Tinsley, Greenwood, S.C.  (Mays, Featherstone & Bradford, and Tinsley & McGowan, all of Greenwood, S.C. on brief) for appellant.
S. Augustus Black, Columbia, S.C.  (Moise, Post & Gardner, Atlanta, Ga. on brief) for appellee.
Before SOPER and DOBIE, Circuit Judges and MOORE, District Judge.
DOBIE, Circuit Judge.


1
The Federal Reserve Bank of Richmond instituted, in the District Court of the United States for the Western District of South Carolina, a civil action against The County Bank, Greenwood, South Carolina.  By court order, The County Bank was permitted to file a third-party complaint against The First National Bank of Atlanta, with a provision in the order that service of process might be made on The First National Bank at any place within the territorial limits of the State of South Carolina.  A copy of the summons, third-party complaint and order was served on Frank Davis, a vice-president of The First National Bank, while he was attending a convention of the South Carolina Bankers Association at Myrtle Beach, South Carolina.


2
Later, The First National Bank filed a motion, based on various grounds, to dismiss the third-party complaint against it.  This motion was granted by the District Judge, who assigned no reasons for his action.  The County Bank has appealed to us from this order dismissing the third-party complaint.


3
We find it unnecessary to discuss the questions raised by the instant appeal, for we think the appeal is premature and must be dismissed.  The decision of the District Court is in no proper sense a final judgment, since it does not settle the issues involved in this case.  Further, the decision imposes no liability upon anyone.  County Bank is not hurt, as it may win in the District Court, while, if it loses there, all proper questions can then be brought before us.  Piece-meal appeals should not be encouraged.


4
In Carolina Power and Light Co., v. J. A. Jones Construction Co.,1 we dismissed the appeal as premature.  That case is precisely like the instant case.  There John Burns, as plaintiff, instituted a civil action against the Carolina Power and Light Company, as defendant.  The defendant was permitted to file a third-party complaint against the J. A. Jones Construction Company to dismiss the third-party complaint.  We dismissed the appeal of Carolina Power and Light Company on the ground that the appeal was premature, since the decision of the District Court dismissing the third-party complaint was not a final judgment and was, therefore, not appealable.


5
The appeal in the instant case is dismissed.


6
Appeal dismissed.



1
 No opinion for publication